Citation Nr: 9909313	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-40 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to March 1956 
and from August 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 RO decision which assigned a 
noncompensable rating for the veteran's service-connected 
bilateral pes planus; he appeals to the Board for a higher 
rating.  

In February 1999, the veteran provided testimony at a Board 
hearing in Washington, D.C.


REMAND

The veteran's claim for a compensable rating for bilateral 
pes planus is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

During a February 1999 Board hearing, the veteran testified 
he was receiving ongoing podiatric treatment for his service-
connected bilateral pes planus.  Specifically, he indicated 
he received treatment for his feet about every three or four 
months at a VA facility in Richmond, Virginia.  He also said 
he last had his feet examined by VA in December 1998.  The 
Board notes that the veteran's December 1998 VA examination 
report is not on file; and there are no other recent VA 
medical records on file regarding his bilateral pes planus.  
Since records generated by the VA are constructively of 
record, it is the judgment of the Board that the veteran's VA 
records must be obtained and associated with the claims file 
prior to adjudication of his claim.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Additionally, the Board notes that the veteran's last VA 
examination was in October 1995.  Given that it has been over 
three years since his last VA examination, and considering 
the veteran's allegations of a worsened condition, a current 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In view of the foregoing, the claim is REMANDED to the RO for 
the following action:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for bilateral pes 
planus.  The RO should obtain copies of 
all pertinent records from the identified 
treatment sources, specifically including 
complete and current treatment records 
from the VA facility in Richmond, 
Virginia (dating back to at least 1997), 
and associate them with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
bilateral pes planus.  The examiner 
should report whether the veteran's foot 
symptoms are relieved by built-up shoes 
or arch supports; whether the weight-
bearing lines of the feet are over or 
medial to the great toes; whether there 
is inward bowing of the tendo achillis; 
whether there is pain on manipulation and 
use of the feet; whether there is 
objective evidence of marked deformity; 
whether there is swelling on use; and 
whether there are characteristic 
callosities of the feet.  The examiner 
should also comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
his visible behavior.  An opinion should 
also be rendered as to whether any 
arthritis of the feet or a cystic lesion 
of the left first metatarsal head was 
caused or aggravated by his bilateral pes 
planus.  All findings should be reported 
in detail.  The claims folder should be 
provided to and reviewed by the examiner.

Thereafter, the RO should review the claim for a compensable 
rating for bilateral pes planus.  If the claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond.  Then, the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


